In re Louisiana Health & Hospitals Department of et al.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. F, No. 2000-19923; to the Court of Appeal, Fourth Circuit, No. 2001-C-2230.
Stay Denied: Writ Denied.
JOHNSON, J., dissents and would grant the stay and place on list for consideration of the merits.
TRAYLOR, J., dissents and would grant.
KNOLL, J., dissents and would grant the stay and writ for the reasons assigned by GORBATY, J. in the Court of Appeal.